Citation Nr: 1707828	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  10-05 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a right shoulder disability.

2. Entitlement to service connection for a lung disability.  


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and two children


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from July 1980 to July 1983, and subsequent service from October 1984 to November 2001 with the West Virginia Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia, (hereinafter, Agency of Original Jurisdiction (AOJ)).  In April 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the regional office.  A transcript of that hearing is associated with the record. 

The case was previously before the Board in August 2012, when new and material evidence was submitted to reopen the claims of service connection for a right shoulder disability, and lung disability.  That same Board decision remanded the aforementioned issues to the AOJ to associate treatment records with the claims file, and to afford the Veteran appropriate VA examinations.  The case has returned to the Board for further adjudication. 

During the pendency of this claim, the Veteran's attorney representative withdrew from the case.  The Veteran is now representing himself pro se before the Board. 


FINDINGS OF FACT

1. The most competent and probative evidence does not support a finding that the Veteran's current right shoulder disability is causally related to service. 

2. The Veteran's claimed lung disability did not manifest in service, or for many years thereafter, and is not related to service. 



CONCLUSIONS OF LAW

1. The criteria for service connection for a right shoulder disability are not met.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for a lung disability are not met. 
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A.§ 5103(a) (West 2015) and 38 C.F.R. § 3.159(b) (2016) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

The Board also notes the Court has held that the plain language of 38 U.S.C.A.       § 5103(a) (West 2015) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The record reflects that the Veteran was provided all required notice in a letter dated July 2006, prior to the initial adjudication of the claim.  Moreover, the Veteran was provided additional notice in November 2008 after the RO denied the Veteran's February 2007 claims, which he did not appeal. 

The record also reflects a formal finding memorandum dated January 2007 for the unavailability of the Veteran's service treatment records.  Additionally, all available and relevant post-service medical evidence identified by the Veteran have been obtained.  Furthermore, the Veteran presented his contentions at a hearing before the undersigned in April 2012 in compliance with 38 C.F.R. § 3.103(c)(2) (2016). 

The Veteran has been afforded appropriate VA respiratory and shoulder examinations, most recently in December 2015.  Subsequently, the July 2016 rating decision requested an addendum opinion regarding the Veteran's right shoulder condition.  The addendum opinion was received in July 2016, prior to adjudication of the claim.  The Board acknowledges that Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  After further review, the Board has determined that the Veteran's most recent shoulder VA examination does in fact encompass the requirements of Correia. 

Finally, the Board finds substantial compliance with prior remand directives.  Specifically, associating post-1983 treatment records with the claims file, inclusive of treatment records coincided with his reserve service.  Moreover, the AOJ substantially complied by reaching out to the National Personnel Records Center (NPRC), the National Guard Headquarters, and the Veteran in letters dated June 2013 to attempt to reconstruct the Veteran's service treatment records through alternative means.  Thus, the appeal is ready to be considered on its merits. 

Merits of the Claims

The Veteran seeks service connection for a right shoulder and lung disability, which he contends are related to service.  Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims, consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2015); 38 C.F.R. § 3.303 (a)(2016).  Service connection may also be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R.           § 3.303(d); see also Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335   (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994)(providing that a Veteran is competent to report on that of which he or she has personal knowledge). 

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right Shoulder

At the Veteran's hearing he contends that he injured his right shoulder while stationed in Fort Stewart, Georgia in 1982.  He stated that while doing pushups for physical training, he pulled a muscle which resulted in him being placed on light duty for a couple of weeks.  He stated that following this injury he could hardly lift his arm at all, and it is in constant pain.  The Veteran further stated that despite the constant pain, he did not seek treatment while in service because he was young, and could fight through it.  The Veteran asserted his diagnosis at that time was right shoulder tendonitis. 
Generally, a Veteran is competent to report what comes to him through his senses, such as pain, weakness, and limitation, even when not documented in his medical records.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."). 
However, any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

The record encompasses a May 1981 emergency room record where the Veteran sought care for pain to the lower back and shoulder due to the Veteran lifting heavy weights.  However, that record does not specify which shoulder he sought care for, and the Veteran's original claim for compensation and pension encompassed bilateral shoulders.  Subsequently, the Veteran's October 1984 National Guard Enlistment Report of Medical Examination reflected the notion that the Veteran was deemed "normal" in the category of upper extremities, which includes strength and range of motion.  Later, in March 1987, the Veteran was treated for pain in his right shoulder.  The physician noted that the pain has persisted about two months, and the Veteran described it as a first time, "knife like pain."  The Veteran denied any trauma to the joint, and was given a provisional diagnosis of right shoulder bursitis.  The corresponding radiographic report stated "normality in the shoulder or right acromioclavicular joint projections.  Normal right shoulder".  That same week, the Veteran sought care for numbness in the right shoulder, in which the physician noted the Veteran had pain for three to four months without any accident or injury, and diagnosed the Veteran with capsulitis of right shoulder, rule out bicipital tendonitis.  Much like the aforementioned Report of Medical Examination, "normal" was marked on all of the Veteran's subsequent examinations, specifically, in October 1988; July 1992; February 1997; and October 2001.  
The record also comprises a complaint of right shoulder pain for two to three days in November 2002, and an August 2006 primary care check-up, which excluded all mention of right shoulder pain, but explicitly noted the Veteran experiences painful movements at the left shoulder, with mild restricted movements.  Even at the June 2007 orthopedic surgery consultation for the Veteran's left shoulder, the physician used his right shoulder as a comparison, and noted that the Veteran had normal upper extremity strength bilaterally.  The examiner provided a diagnosis of degenerative joint disease and chronic bursitis in the left shoulder only.  In September 2007, the Veteran underwent a pain assessment in which he said he had intermittent pain in his right shoulder, and between shoulder blades.  He then specified the pain happens "when lifting."  In August 2010, the Veteran reported pain to bilateral shoulders and elbow from tendonitis.  A review of the clinical records reveals the Veteran sought care for his left shoulder consistently over the course of the years, and only intermittently noted any issues with right shoulder pain.  To the extent that the Veteran complains of any right shoulder pain, pain itself is not a disability for VA purposes.  A symptom without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability.  In order for service connection to be granted, the Veteran needs a pathology to which the complaints of pain can be attributed.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The Veteran was afforded a VA examination for his right shoulder most recently in December 2015, at which point the examiner stated the Veteran did not currently have a diagnosed shoulder condition, nor did the record provide evidence of a specific injury requiring ongoing, continuous, or chronic care.  The AOJ sought an addendum opinion in July 2016 to have the examiner address the previous diagnosis of mild arthritis of the right shoulder.  The July 2016 Addendum VA opinion described the condition of the Veteran's shoulder as one that is inconsistent with trauma, which is what the Veteran is claiming.  The examiner opined that the Veteran's shoulder more closely resembled usual degenerative arthritis, wear, tear, and aging; reaffirming the original opinion that the Veteran's right shoulder disability is not at least as likely as not related to the Veteran's claimed injury in service. 

While the Veteran believes that his current right shoulder disability is related to service, as a lay person, the Veteran has not shown that he has specialized training to sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of the Veteran's right shoulder disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, the Board finds the opinion of the VA examiner, made after review of the Veteran's statements, and medical history to be more probative than the Veteran's lay assertions, as the Veteran is only competent to testify to the pain he experienced.  Id.  Consequently, the Board finds that there may be some evidence of an in-service event or injury for purposes of service-connection.  However, with the negative nexus opinion provided by the VA examiner, and the weight of the probative medical evidence against the claim, including a span of twenty years where the bulk of the Veteran's examinations reported "normal" for upper extremities, the Board finds that service connection is not warranted.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000)(evidence of an extended period of time after service without any manifestations of the claimed condition, tends to weigh against a finding of a connection between the disability and service). 

Lungs

The Veteran contends that his lung disability incurred while stationed in Fort Stewart, Georgia when he was subjected to trainings in and near the swamps.  The Veteran stated in his April 2012 hearing testimony that because of his exposure to the swamp water, the soldiers were given pills to put in their water prior to ingesting it.  He asserted that following these encounters, he started to notice breathing problems.  Further, the Veteran asserted at his hearing that he never received treatment during service for any breathing or lung conditions, but received treatment for asthma and pneumonia at Beckley VAMC immediately following service.  The Veteran adds that at the time of the hearing, he was not using any inhalers or medication to treat said breathing condition. 

The Veteran's entrance exam into the military noted he was "normal" in all categories.  In that same regard, the Veteran's claims file encompasses numerous Reports of Medical Examination, most specifically from April 1983, October 1984, October 1988, July 1992, February 1997, and October 2001 which all note he has "normal" lungs, and no additional comments or mention of any lung problems, asthma, or recurrent pneumonia.  It is not until his October 2001 Report of Medical History that he reported "yes" in the category of asthma, but then states "I am in excellent [Health] and currently do not have any profiles."  At this point, the Veteran had been discharged from active duty for over eighteen years without mentioning, or physicians noting any respiratory illnesses, or receiving care for any respiratory conditions.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In February 2002, the Veteran had a diagnosis of pneumonia, and was later admitted to the Beckley VAMC in March 2002 for inpatient treatment as a result of respiratory issues associated with pneumonia and blastomycosis of the left lung.  A CT scan conducted during that stay noted that the Veteran continued to show signs of blastomycosis, with some improvement.  Further, the physician noted the Veteran's respiratory status had improved, but he will need at least six months of medicine to follow up.

The Veteran was hospitalized in April 2002 for symptoms associated with his Blastomycosis, and was given oxygen therapy and a nebulizer to treat those symptoms.  In the years to follow, the Veteran received additional treatment at Beckley VAMC.  Specifically, treatment in August 2005 for chest pains where the Veteran mentioned that he had not experienced this type of pain since 2002, when he had a lung infection; in August 2006, when the physician noted the Veteran was negative for cough, wheeze, dyspnea, and dyspnea on exertion; and in October 2007 when the Veteran's CT scan and bronchoscopy was significant for scar tissue surrounding the left lower lobe of his lungs as a result of the multiple procedures associated with diagnosing his blastomycosis. This physician also noted that while the Veteran's documentation detailed a history of asthma, the Veteran's pulmonary function tests do not support that assertion.  Similarly, the Veteran sought care in August 2008 where the physician noted that the Veteran's lung auscultation is "clear." 

The VA examination associated with the Veteran's claim for service connection was conducted in December 2015, where the examiner noted that the Veteran's lung condition is blastomycosis, a fungal respiratory condition that exists in the soil and is inhaled.  The examiner added that the condition is common in North America in general, but specifically the Mississippi and Ohio River Valleys, which encompasses West Virginia, and not Germany or Georgia where the Veteran was stationed while on active duty.  As the examiner noted, per the Centers for Disease Control, the symptoms of blastomycosis appear 3-15 weeks after exposure to the fungus, and the Veteran was not diagnosed until late 2001, early 2002, when the fungus was found on cytopathology.  The examiner concluded that there is no lung condition displayed by the Veteran that is at least as likely as not incurred in, or caused by military service. 

In order to prevail on a claim for service connection, there must be a medical nexus connecting the claimed disability to a period of the Veteran's military service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 U.S.C.A. §§ 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  The Veteran is competent to report that he experienced pain and/or symptoms of coughing, wheezing, and trouble breathing following service.  He is also competent to report any previous diagnoses, like his history of pneumonia.  However, the Veteran is not competent to establish that his current disability is related to his military service, as the Veteran has not shown he has specialized training sufficient to render such opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, the Veteran does in fact have a current lung disability; a diagnosis of blastomycosis, nevertheless the medical evidence of record is unable to establish a nexus, or causal connection linking that disability to his military service.  While the service treatment records are unavailable, the records from the Veteran's reserve service, and post retirement treatment, reflect that the Veteran's blastomycosis manifested in 2001.  There is no earlier indication or treatment sought for the condition.  Moreover, the examiner opined that it is less likely than not that the Veteran's blastomycosis incurred in, or is thereby related to the Veteran's service. 

In conclusion, the Board finds that the weight of the evidence is against the claims of service connection for a right shoulder, and lung disability.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for a right shoulder disability is denied. 

Entitlement to service connection for a lung disability is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


